Per Curiam.
The only question upon this record is whether a certain draft drawn by Morton & Co., lately doing business in Detroit, upon a New York bank, was received by the plaintiff in satisfaction of a demand which the defendant had agreed to pay to him. The circuit judge found the facts relating to the giving and the acceptance of the draft, and then adds that “Prom the foregoing facts, and as an inference therefrom, without further proof I conclude that the plaintiff must be held to have received the draft in payment.” Plaintiff regards this conclusion as one of law, and has brought the case before us for review upon the finding. But the question whether certain facts make out an understanding between parties that a certain transaction shall settle a demand, is obviously one of fact, and had the judge been sitting with a jury, it would have been error in him to take it away from them. There is consequently nothing for us to review, and the judgment must be affirmed with costs.